Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of Claims
Claims 1, 3-5, 8, 9, 11-13, and 16-19 are pending. Claims 1, 4, 5, 8, 9, 11, 12, and 16-19 are amended. Claims 2, 7, and 10 are canceled. This Office action is in response to the “applicant’s arguments” received on 06/24/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 9, and 19 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows: “controlling, by the controller, the functional portion to operate at an outer boundary of the driving surface when a material of the driving surface reduces a moving speed of the robot”. 
The closest prior art of reference is CHUNG et al. (U.S.2007/0282484). Chung is also a method of classifying and collecting feature information of an area according to a robot's moving path, a robot controlled by area features, and a method and apparatus for composing a user interface using the area features. However, Chung does not specifically state a system with " controlling, by the controller, the functional portion to operate at an outer boundary of the driving surface when a material of the driving surface reduces a moving speed of the robot”.
Another prior art of reference is McGEE et al. (US 2006/0076035) is also system and method for a surface cleaning apparatus which comprises a body including a plurality of compartments such as an elongate rotating brush arrangement that is positioned within and extends across a first compartment. However, McGEE does not specifically state “controlling, by the controller, the functional portion to operate at an outer boundary of the driving surface when a material of the driving surface reduces a moving speed of the robot ".
Both of these references either independently or in combination fail to anticipate or teach “controlling, by the controller, the functional portion to operate at an outer boundary of the driving surface when a material of the driving surface reduces a moving speed of the robot " in combination with the other claimed limitations. Therefore, claims 1, 9, and 19 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669